DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the drawings overcome the drawing objection cited in the previous office action.
Applicant’s amendments to the claims overcome the claim objections cited in the previous office action.
Applicant’s amendments to the claims overcome the 35 USC 112 rejections cited in the previous office action.
Applicant has rewritten the previously indicated allowable subject matter of claim 6 into independent form including all of the limitations of the base claim and any intervening claims.  Therefore, claim 6 is allowed.
Applicant has rewritten the previously indicated allowable subject matter of claim 13 into independent form including all of the limitations of the base claim and any intervening claims.  Therefore, claim 13 is allowed.
Applicant’s amendments and arguments with respect to claims 1, 2 and 19 have been fully considered and are persuasive.  Applicant argues that Hysell (US Patent 7,497,316) does not disclose the items being diverted across the conveyor are moved across the entire conveyor in the longitudinal orientation, the longitudinal orientation being parallel to the conveying direction of the conveying surface, i.e. the item remains in the longitudinal orientation until it is diverted from the conveying surface as required 
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is the inclusion of the item is displaced across said conveying surface in a longitudinal orientation that is parallel to the longitudinal direction of said conveying surface in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 2 is the inclusion of a rotational system that is configured to rotate a diverted article in the direction of the take-away lane once the article is diverted to said take-away lane in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 6 is the inclusion of said second portion has a surface with a higher friction than said first portion in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 13 is the inclusion of said belt drive system comprises: a drive belt having a defined cross section configured to frictionally drive the plurality of rollers; a motor driven pulley driven by a motor and 
The primary reason for the allowance of claim 19 is the inclusion of the item is displaced in a longitudinal orientation that is parallel to the longitudinal direction of the conveying surface in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/25/2021